Title: Paul R. Randall to John Adams, 4 May 1786
From: Randall, Paul R.
To: Adams, John


          
            
              
            
            

              Madrid

               May 4th. 1786.
            
          

          I should have addressed your Excellency long e’er this, since my
            Arrival from Algiers—but being in Expectation of bringing on Mr; Lamb’s Letters—was entirely without Suspicion of the many Impediments which
            retarded my Progress thus far. Mr Lamb must undoubtedly have
            given your Excellencies the reasons of sending me from thence—and however repugnant to
            my Inclinations I must be necessitated to submit to his express Desire—as he might
            otherwise have left it in a spanish Brigantine—and have given me the Charge of his
            Vessel to convey me to Marseilles. I therefore prefered the Alternative of attending the
            Count D’Expilly’s Secretary in Hopes of obtaining a Release from Quarantine with
            himself—but by one unfortunate Concurrence of Circumstances I was detained twenty two
            Days—and obliged to go from Alicant where the vessel was arrived—to Carthagena whither
            she was sent to perform her Quarantine.—I endeavored to reach Madrid with all possible
            Dispatch after my Discharge.—Here I find that Mr Lamb is
            returned to Alicant with Intention of coming to Madrid immediately:—The Information
            therefore that I might have conveyed of the Situation of Affairs upon my leaving Algiers
            must be rendered of very little Consequence by the Lapse of Time—and such Change as has
            made his Withdrawal necessary—which most unquestionably your Excellencies must be
            advised of—In this I am allowed to judge—as Mr Lamb had
            given me no Instructions of what Information I should be the Bearer of on his Part.—
          I think myself bound—and by the Opinion of Mr Carmichael am determined to await the Arrival of Mr Lamb & be governed by future Instructions & Circumstances.
            What Observations I have been enabled to make in my short Stay there shall be
            transmitted to your Excellencies by the first safe Occasion being in Hopes a Courier
            will set out shortly which must arrive before I can travel to London—altho’ I have
            disencumbered myself from my Baggage. Mr Carmichael was
            acquainted as soon as […] I could possibly write with every Thing I could […] be
            possessed of respecting Algiers—however I sh[all be] as particular as my Memory will
            serve—
          In this and on all other Occasions I am entirely devoted to the
            Service of my Country—and am most particularly Your Excellency’s / Obt & hum
              sert.

          
            
              P R Randall
            
          
        